NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner notes that this application is a continuation of application 15/710,996, now U.S. Patent No. 10,479,556, all of the claims of which are product claims. To the extent that the method claims have been elected in this application without traverse, this application is a divisional of application 15/710,996.

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1, 6 and 7 in the Amendment filed August 20, 2021 have been received and considered by Examiner.

WITHDRAWN OBJECTION 
The objection to claim 1 has been withdrawn due to Applicant’s amendment in claim 1 in the Amendment filed August 20, 2021.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112 rejection of claims 6 and 7 has been withdrawn due to Applicant’s amendments in claims 6 and 7 in the Amendment filed August 20, 2021, except due to 

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a method of forming a container as claimed having all process steps, where the container has all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a container including an electrical signal generator as claimed, where the electrical signal generator (a) is fabricated from materials to retain its signal generating functionality after being heated over 420 degrees F, and where the electrical signal generator (b) is fabricated to be compliable with the interior surface of the mold. Note that limitations (a) and (b) are functional limitations, which require that any prior art used against the limitations in a rejection must be capable of performing the functions (capabilities) recited in the respective functional limitation. Functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g).



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782